OPINION DENYING A REHEARING.
(Filed Feb. 19, 1923.)
The opinion of the court was delivered by
MasoN, J.:
In a motion for a rehearing the plaintiff in support of his contention that the interpretation of a Kansas statute (Gen. Stat. 1915, § 2055) adopted from Missouri in 1855, repealed in 1859, and reenacted in 1868, is controlled by a Missouri decision rendered in 1857,.invokes the rale that “A statute literally or substantially reenacting a prior statute after its words have received a judicial interpretation must be regarded as adopted with knowledge of such construction and with the intention that it should thereafter be interpreted in the same way.” (Black’s Law of Judicial Precedents, § 75.) The same principle has been thus expressed: “It is a settled rule of statutory construction that when a statute or a clause or provision thereof has been construed by the court of last resort of a state, and the same is substantially reenacted, the legislature adopts such construction, unless the contrary is clearly shown by the language of the act, or the rules of statutory construction have been changed.” (25 R. C. L. 1075.) In each case the obvious meaning is that where a court of last resort interprets a statute of its own state which is afterwards reenacted the reenactment is deemed to adopt the construction as well as the language of the former act. If it has ever been held that the legislature in reenacting a statute of its own state is regarded as accepting an interpretation placed upon the same language by the court of the state in which it was first used, in the course of an opinion handed down after it had been copied by the other, such search as we have had opportunity to make has failed to discover it, and the logic of such a decision, if found, would not appeal to us strongly. The texts above quoted appear to recognize the rale we have already applied, that where the legislature in framing a law *609uses the language of an act it had formerly repealed it is regarded as adopting its own earlier statute rather than as going back to that of another state where the language had been first used. In interpreting a reenacted territorial statute in accordance with the construction previously given it by the ■ body charged with its administration the federal supreme court has said: “The presumption that the codifiers of 1901 knew and approved the practice of the board certainly is as strong as the presumption that the original enactors of the statute knew a single decision in another state; and it is more important since it refers to a later time.” (Copper Queen Mining Co. v. Arizona Board, 206 U. S. 474, 479.)
To prevent a possible misapprehension it may be said that in the original opinion we do not assert that none of the warranties of such a deed as that executed to the plaintiff would run with the land if the grantee had received either title or possession under it; nor do we question that a covenant that runs with the land passes by a quitclaim deed.
A statement in the original opinion that the trial court sustained a demurrer to the petition was an inadvertence which has already been corrected and which did not affect the result, the facts stated in the opinion, upon which the decision was based, being included in an agreed statement and not merely pleaded.
The motion for a rehearing is overruled.